Title: From George Washington to Robert Morris, 19 March 1783
From: Washington, George
To: Morris, Robert


                        
                            Dear Sir,
                            Newburgh 19th Mar. 83
                        
                        The Money which was received in Feby or March last year for my Household Expences, is more than expended; and
                            the subsistence Notes in the hands of the D. Pay Master will procure nothing from the Country people. Be so kind then, my
                            good Sir; as to point me to the means with which these expences are to be borne.
                        For immediate & pressing calls I was obliged, a day or two ago, to draw upon the Contingent fund in
                            the hand of the Pay Master for 200 dollars—whether this is the source to which I am to have recourse in future remains
                            with you to decide. I am, Dr Sir—&ca
                        
                            G. W——n
                        
                    